Opinion by
Judge Lindsay:
Hunter was a competent witness in behalf of appellee. Todd v. Luckett, 18 B. Monroe 130. Besides this, the books of I. G. Hunter & Co., which were introduced by the appellant, sufficiently establish that he was a member of the firm at the time the coal is proven to: have been delivered by the witness Patterson.

Benton, for appellant.


Carlisle, for appellee.

The court properly allowed the amended petition to be filed. Appellant could not repudiate the note, because it was executed after the dissolution of the firm, and also rely upon it as a bar to an action on the account for the coal. Daniel v. Toney, 2nd Metcalfe 524.
If the note was void, then the account was not merged; if it was not, then appellee was entitled to judgment on his original petition.
'Perceiving no available error, the judgment is affirmed.